Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 1 of 30 PageID #: 1614




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   ----------------------------------------------------------------------X
   ROSALIE ROMANO; PATRICIA GLUECKERT,
   individually and on behalf of the Estate of WILLIAM G.                    Case No: 16-cv-5760
   GLUECKERT; WILLIAM P. GLUECKERT;
   FRANCISCO PASTOLERO and MARIA SPICER; JAYNE                               (Hurley, J.)
   MANN; DENISE FLORIO; ROSS MEADOW and
   ARLENE MEADOW; JACOB KHOLODNY and BELLA
   KHOLODNY; FLO RAUCCI, individually and on behalf of
   the Estate of SALVATORE RAUCCI; DANIEL
   GALLANTE and JENNIFER GALLANTE; and TERESA
   MEADE, individually and on behalf of all others similarly
   situated; and MARYANN HERBERT; CHRISTINA
   ANDREWS-SALES; CHRISTOPHER CAGNA; JACKIE
   LIEBERMAN; CATHERINE LEWONKA; EUGENE
   CONNOLLY; VIVIIANE BLICKENSDERFER; DANA
   BLICKENSDERFER; GLENN FALINO and MARCIA
   FALINO; and MICHAEL FALINO, individually,

                                                     Plaintiffs,

                    -against -

   NORTHROP GRUMMAN CORPORATION; NORTHROP
   GRUMMAN SYSTEMS CORPORATION; and TOWN OF
   OYSTER BAY

                                                     Defendants.
   ----------------------------------------------------------------------X


        PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO NORTHROP
        GRUMMAN CORPORATION’S AND NORTHROP GRUMMAN SYSTEMS’
            MOTION TO DISMISS THE SECOND AMENDED COMPLAINT


                                                          NAPOLI SHKOLNIK PLLC
                                                          Attorneys for Plaintiffs and the Proposed Class
                                                          360 Lexington Ave., 11th Floor
                                                          New York, NY, 10017
                                                          Tel: (212) 397-1000
                                                          lfactor@napolilaw.com
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 2 of 30 PageID #: 1615




                                                    TABLE OF CONTENTS
                                                                                                                                        Page
  TABLE OF AUTHORITIES ..........................................................................................................i
  PRELIMINARY STATEMENT.....................................................................................................1
  STATEMENT OF FACTS .............................................................................................................1
  ARGUMENT
  POINT I. STANDARD OF REVIEW ........................................................................................... 3
            A.      General Rules..............................................................................................................3
            B.      Defendants’ Exhibits Should Not Be Considered.......................................................5
  POINT II. THE LAW OF THE CASE IS THAT PLAINTIFFS’ CLAIMS ARE TIMELY......... 6
  POINT III. ALL FACTUAL ISSUES MUST BE RESOLVED BY THE TRIER OF FACT........9
            A.      Defendants Raise Questions of Fact Inappropriate on Motion to Dismiss................ 9
            B.      The Applicable Accrual Dates for Plaintiffs’ Claims...............................................10
            C.      The “Reasonably Should Have Known” Test Requires Specific Objective
                    Knowledge………………………..…………..……………………………….…...12
  POINT IV. PLAINTIFFS’ TESTING RESULTS SUPPORT THEIR CLAIMS AND ARE
  ONLY ONE COMPONENT OF A FACTUAL INQUIRY …………………………………….17
            A.      Environmental Test Results (Defendants’ Exhibit 8) Present Fact Issues...............17
            B.      The Test Results Show Numerous Exceedances of Applicable Standards….….....17
            C.      The List of Pollutants is Not Limited to Those Shown in Exhibit 8…….………...18
            D.      The Two-Injury Rule………………………………………………………..……..19
  POINT V. NON-RESIDENT PLAINTIFFS’ CLAIMS ARE TIMELY……………………..….20
            A.      Class-Action Tolls the Claims of All Plaintiffs…………………………................20
            B.      The Relation Back Rule Applies…..…………………………………………….....21
  POINT VI. RESPONDING TO TOWN OF OYSTER BAY’S MEMORANDUM IN
  SUPPORT………………………………………………………………………………………..23

  CONCLUSION ............................................................................................................................24
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 3 of 30 PageID #: 1616




                               TABLE OF AUTHORITIES
                                                                                     Page(s)
  Cases
  Abraham v. Town of Huntington,
    2018 U.S. Dist. LEXIS 84979, WL 2304779 (E.D.N.Y. 2018) …….…………..…….……5

  Ali v. Mukasey,
    529 F.3d 478 (2d Cir. 2008)….………………………………………………..……............8

  Allaire Corp. v. Okumus,
    433 F.3d 248 (2d Cir. 2006)……...……………..………………………..……………........3

  American Pipe & Construction Co. v. Utah,
    414 U.S. 538 (1974)…………………………………………………………………..…….21

  Andujar v. Rogowski,
    113 F.R.D. 151 (S.D.N.Y. 1986)………….…………………………………….………….21

  Annunziato v. City of New York,
    224 A.D.2d 31 (2d Dept. 1996)…….…………………………………………………..…..11

  Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) ……………………………………......................................................4

  Chiari v. New York Racing Ass'n,
    972 F. Supp. 2d 346 (E.D.N.Y. 2013)…….…..…………………………………………….8

  Christianson v. Colt Indus. Operating Corp.,
    486 U.S. 800 (1988)………………………………………………..……………………….7

  Collins v. Olin Corp.,
    2009 U.S. Dist. LEXIS 5444, 2009 WL 279027 (D. Conn. 2009)……..…...…………….15

  Conforti v. County of Nassau,
    41 Misc. 3d 1236(A) (Sup. Ct. Nassau Cty., 2013)……………………..……….………..20

  Cullen v. Margiotta,
    811 F.2d 698 (2d Cir. 1987)…………………………………………………………..…...21

  DiFolco v. MSNBC Cable L.L.C.,
    622 F.3d 104 (2d Cir. 2010)……………………………….……………………………….4

  Envtl. Servs. v. Recycle Green Servs.,
    7 F. Supp. 3d 260 (E.D.N.Y. 2014)…..…………………………………………………….5



                                                ii
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 4 of 30 PageID #: 1617




                             TABLE OF AUTHORITIES
                                        (continued)

  Freier v. Westinghouse Elec. Corp.,
    303 F.3d 176 (2d Cir. 2002)…………………………………………………………….. passim

  Giovanniello v. ALM Media, LLC,
    726 F.3d 106 (2d. Cir. 2013)…………………………………………………………………..21

  Giugliano v. FS2 Capital Partners, LLC,
    2015 U.S. Dist. LEXIS 118679 WL 5124796 (E.D.N.Y. 2015)………………………………5

  Golod v. La Roche,
    964 F.Supp. 841 (S.D.N.Y. 1997)…………………………………………………...………..19

  Hatteras Enters. v. Forsythe Cosmetic Grp., Ltd.,
    2016 U.S. Dist. LEXIS 100352 WL 4083386 (E.D.N.Y. 2016)……………………………....7

  Hicksville Water Dist. v. Philips Elecs. N. Am. Corp.,
    2018 U.S. Dist. LEXIS 53342 WL 1542670 (E.D.N.Y. 2018)………………...................4-5, 9

  In re PCH Assocs.,
     949 F.2d 585 (2d Cir. 1991)…………………………………………………………………….7

  Junior Gallery, Ltd. v. Neptune Orient Line, Ltd.,
    1997 U.S. Dist. LEXIS WL 26293 (S.D.N.Y. 1997)………… ………………….………..….21

  Leonard F. v. Israel Disc. Bank of New York,
    199 F.3d 99 (2d Cir. 1999)……………………………………………………………………...5

  Lessord v. Gen. Elec. Co.,
     258 F. Supp. 2d 209 (W.D.N.Y. 2002)…………………………………….……………..16, 24

  McDonough v. Smith,
   2016 U.S. Dist. LEXIS 180207 (N.D.N.Y. 2016)…………...…………………………………3

  McNamara v. City of Long Beach,
   249 F. Supp. 3d 684 (E.D.N.Y. 2017) …………………………………………………………4

  O'Connor v. Boeing North American, Inc.,
    311 F.3d 1139 (9th Cir. 2002)………………………………………………………………...15

  Ortiz v. City of New York,
    755 F. Supp. 2d 399 (E.D.N.Y. 2010)………………………………………………................9



                                             iii
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 5 of 30 PageID #: 1618




                                              TABLE OF AUTHORITIES
                                                               (continued)
  Patane v. Clark,
    508 F.3d 106 (2d Cir. 2007)………………………………………………………………….....3

  Reed v. Garden City Union Free Sch. Dist.,
    987 F. Supp. 2d 260 (E.D.N.Y. 2013)………………………………………………………….3

  Romano et al. v. Town of Oyster Bay,
    No. 601158/2017 (Sup. Ct. Nassau Cnty. 2017) ……………………………………………….6

  Sagendorf-Teal v. Cty. of Rensselaer,
    100 F.3d 270 (2d Cir. 1996)………………………………………………………………….…7

  Sasmor v. Powell,
    554 Fed. Appx. 67 (2d Cir. 2014) ..............................................................................................4

  Seneca Meadows, Inc. v. ECI Liquidating, Inc.,
    983 F. Supp. 360 (W.D.N.Y. 1997)………………………………………………….………..19

  Sokolski v. Trans Union Corporation,
    178 F.R.D. 393 (E.D.N.Y. 1998)………………………………………………….…………..22

  Suffolk County Water Auth. v Dow Chem. Co.,
    121 A.D.3d 50 (2d Dept. 2014)………………………………………………...…………..…18

  Statutes
  42 U.S.C. § 9658(a)(4) .................................................................................................................. 7
  42 U.S.C. § 9658(B)(4)(a) ............................................................................................................10


  Other Authorities
  Federal Rule of Civil Procedure 12(b)(6)...............................................................................passim
  Federal Rule of Civil Procedure 15(c)……………… …………………………………………..21
  N.Y. C.P.L.R. Section 214-c……………………………………………………………………..11




                                                                      iv
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 6 of 30 PageID #: 1619




                                  PRELIMINARY STATEMENT

         This Memorandum of Law is submitted in opposition to Defendants, Northrup Grumman

  Corporation’s, Northrop Grumman Systems Corporation’s (collectively “Grumman”) Motion to

  Dismiss the Second Amended Complaint. Pursuant to the Court’s Order dated June 29, 2018,

  this Rule 12(b)(6) motion is supposed to address solely the claim that Plaintiff’s Second

  Amended Complaint is time-barred. While discovery has commenced, no documents have yet

  been exchanged and no depositions have been held. As shown below, all of the claims should be

  deemed timely or, at a minimum, the Court should deny the motion because the specific accrual

  date for each claim and individual requires findings by the trier of fact.

                                     STATEMENT OF FACTS

         This action was commenced on September 13, 2016 with the filing of a Complaint

  against Grumman in Nassau County Supreme Court. On November 4, 2016, the First Amended

  Complaint added the Town of Oyster Bay (“Town”) as a co-defendant. On May 4, 2018, the

  Second Amended Complaint (“SAC”) added additional plaintiffs. All of the Plaintiffs are current

  or former residents of the Bethpage area, in the vicinity of the former Grumman facilities and the

  Town’s Bethpage Community Park (“Park”) (collectively, the “Site”). See SAC ¶1. There is no

  dispute in this action that, as a result of Grumman’s operations, the Site became contaminated

  with toxic and hazardous substances, which have permeated the soil and groundwater and

  created an ever expanding, multi-layered plume of contaminated groundwater in the surrounding

  area. See SAC ¶68-85; NYSDEC Records of Decision (“ROD”s) and Reports attached as

  Exhibits 1-4 to Grumman’s moving papers. Despite years of environmental investigations and

  attempts at remediation, the contamination has not been removed, and in fact, continues to move

  with the groundwater, threatening public water supplies and residents in its wake. The
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 7 of 30 PageID #: 1620




  responsible parties for the above contamination, as identified in numerous public documents

  cited by the Defendants are Grumman, the Town, and the U.S. Navy. See SAC ¶¶68-85;

  NYSDEC RODs and Reports attached as Exhibits 1-4 to Grumman’s moving papers.

         As the public record shows, all prior attempts to investigate and remediate the Site

  focused on two main goals: addressing the source areas of the contamination at the Grumman

  facilities and the Park and treating so called “hotspots” to try to prevent the contaminated

  groundwater plume from impacting public water supply wells. See RODs, Grumman’s Exhibits

  1, 3, and 4; SAC ¶92. There was also a NYSDOH study of cancer incidence in an area covering

  20 blocks immediately adjacent to the Site. See Grumman’s Exhibit 5. During this entire period,

  in public meetings and documents, local residents were assured that they were not in harm’s way

  because their drinking water was safe, the contamination was being contained, and their

  properties were not damaged. Every concern that was raised was quickly refuted by the

  Defendants and the state and federal agencies who oversaw the cleanup. See Point III below.

  Furthermore, during this entire period and to this day, no one could define with certainty the

  exact contours of the traveling contaminant plume, except to show that it was growing and to

  advise that additional testing had to be done. SAC ¶¶86, 94, 95.

         The first concrete evidence that Plaintiffs’ own properties were, in fact, impacted by the

  contamination, came in April 2016, when some of the Plaintiffs (specifically, the putative class

  representatives) received the results of environmental testing conducted at their properties. See

  Exhibit 8 to Grumman’s motion papers. The lab data proved the presence in the soil vapor of

  elevated and toxic levels of numerous volatile organic compounds, many of which were also

  present at the Site.   Plaintiffs allege that their claims accrued, at the earliest, when this data

  became available to them in April 2016, within five months prior to the filing of the complaint.



                                                  2
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 8 of 30 PageID #: 1621




  Additional injuries and impacts, which are latent, may have a later accrual period, depending on

  the time of their discovery and the discovery of their cause.

         The Second Amended Complaint (¶6) alleges that Plaintiffs have suffered severe

  personal injuries and property damage as a result of the contamination at and emanating from the

  Site. Many of them have developed cancer and other illnesses which are related to the chemicals

  used by Grumman. SAC ¶¶10-36; 125, 128, 131, 134, 137, 140, 146, 152, 154, 157, 160, 163,

  166, 169, 172, 175.     A few succumbed to these illnesses and are now represented by their

  estates. SAC ¶¶128, 143.       In addition, the contamination has reduced the value of their

  properties, both directly and through the stigma associated with living in or near a hazardous

  waste site. SAC ¶253. The relief sought by Plaintiffs is for their individual injuries, and, for the

  putative class of those exposed to the contamination, a comprehensive medical monitoring

  program and punitive damages. Furthermore, the putative class of plaintiffs who are current

  property owners seek compensation for the damage to their properties. SAC ¶¶125-182, 253,

  262-285.

                                           POINT I
                                     STANDARD OF REVIEW

         A. General Rules

         otion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim “tests the

  legal sufficiency of the party's claim for relief.” McDonough v. Smith, 2016 U.S. Dist. LEXIS

  180207 at 8 (N.D.N.Y 2016) (citing Patane v. Clark, 508 F.3d 106, 111-12 (2d Cir. 2007)).

  When ruling on a Rule 12(b)(6) motion, a court must accept the factual allegations contained in a

  complaint as true and draw all inferences in favor of the plaintiff. Allaire Corp. v. Okumus, 433

  F.3d 248, 249-50 (2d Cir. 2006); Reed v. Garden City Union Free Sch. Dist., 987 F. Supp. 2d

  260, 263 (E.D.N.Y. 2013). In order to defeat a Rule 12 motion, plaintiffs “need only plead ‘a

                                                   3
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 9 of 30 PageID #: 1622




  short and plain statement of the claim,’ with sufficient factual ‘heft to show that the pleader is

  entitled to relief.’” Id. The Court may only dismiss a complaint if it does not contain enough

  allegations of fact to state a claim for relief that is "plausible on its face." Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555-56 (2007). A court should find that a complaint has “facial

  plausibility” when the plaintiff pleads factual content that allows the court to draw the reasonable

  inference that the defendant is liable. Sasmor v. Powell, 554 Fed. Appx. 67, 68 (2d Cir. 2014).

         "In ruling on a motion pursuant to FED. R. CIV. P.12(b)(6), the duty of a court 'is merely

  to assess the legal feasibility of the complaint, not to assay the weight of the evidence which

  might be offered in support thereof.'" DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 113 (2d

  Cir. 2010); Hicksville Water Dist. v. Philips Elecs. N. Am. Corp., No. 2:17-cv-04442, 2018 U.S.

  Dist. LEXIS 53342, 2018 WL 1542670, at 6-7 (E.D.N.Y. Mar. 29, 2018). Determining whether a

  complaint plausibly states a claim for relief is "a context specific task that requires the reviewing

  court to draw on its judicial experience and common sense." McNamara v. City of Long Beach,

  249 F. Supp. 3d 684, 688 (E.D.N.Y. 2017)(Hurley J.).

         Applying the above principles to the Second Amended Complaint, it is clear that it states

  claims all of which are plausibly within the applicable statute of limitations. Defendants go into

  great detail examining various statements made in certain outside agency documents, as well as

  the meaning and significance of environmental testing results. While their arguments are refuted

  below, they essentially go to the weight of the evidence and should not be considered on this

  motion. The only proper inquiry at this stage is whether, drawing all inferences in favor of the

  Plaintiffs, their claims may be found to be timely once all of the facts are known.




                                                   4
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 10 of 30 PageID #: 1623




         B. Defendants’ Exhibits Should Not Be Considered

         In adjudicating a Rule 12(b)(6) motion, a district court must confine its consideration 'to

  facts stated on the face of the complaint, in documents appended to the complaint or incorporated

  in the complaint by reference, and to matters of which judicial notice may be taken. Leonard F.

  v. Israel Disc. Bank of New York, 199 F.3d 99, 107 (2d Cir. 1999); "[F]ederal courts have

  complete discretion to determine whether or not to accept the submission of any material beyond

  the pleadings offered in conjunction with a Rule 12(b)(6) motion." Giugliano v. FS2 Capital

  Partners, LLC, 2015 U.S. Dist. LEXIS 118679, 2015 WL 5124796 (E.D.N.Y. 2015). In

  adjudicating this motion, the Court is permitted to consider: (1) facts alleged in the complaint

  and documents attached to it or incorporated in it by reference, (2) documents "integral" to the

  complaint and relied upon in it, even if not attached or incorporated by reference, (3) documents

  or information contained in [the] defendant's motion papers if plaintiff has knowledge or

  possession of the material and relied on it in framing the complaint, (4) public disclosure

  documents required by law to be, and that have been, filed with the Securities and Exchange

  Commission, and (5) facts of which judicial notice may properly be taken under Rule 201 of the

  Federal Rules of Evidence. Envtl. Servs. v. Recycle Green Servs., 7 F. Supp. 3d 260, 270

  (E.D.N.Y. 2014) (Spatt, J.).

         Documents which are public records may only be used by the Court to demonstrate the

  existence of such a document or knowledge of a given fact at a particular time. Abraham v. Town

  of Huntington, 2018 U.S. Dist. LEXIS 84979, 12-13, WL 2304779 (E.D.N.Y. 2018), citing

  Hicksville Water Dist., 2018 WL 1542670 at 4. Thus, Exhibits 1 through 5 to Defendants’

  moving papers, which are public documents directly referenced in the SAC may be consulted by

  the Court, but not for the truth of the matters alleged therein.



                                                    5
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 11 of 30 PageID #: 1624




          In contrast, Exhibits 6, 7 and 9 are wholly inadmissible.        Exhibit 6 purports to be an

  email from Plaintiff Rosalie Romano to a DEC official. This correspondence is not part of any

  public document identified in the SAC or relied upon by Plaintiffs, and Defendants do not

  identify it as such.   Exhibit 7 is an article purportedly downloaded from Plaintiffs’ counsel’s

  website. It too, is neither referenced in the complaint nor a public record. Id. (court refused to

  allow use of an article from the webpage Hamptons.com because it is not a public record and

  does not fall within any of the above-mentioned categories of documents that may be judicially

  noticed.) Exhibit 9 is a chart created by Grumman and/or its attorneys for purposes of this

  litigation.   It is a misleading and disputed document (because it selects some results while

  ignoring the vast majority of others which support Plaintiffs’ position).        It is not part of or

  referenced in the pleading.      It is certainly not a public record or other eligible document.

  Plaintiffs ask the Court to exclude Exhibits 6, 7 and 9 from use in this motion for any purpose.

                                   POINT II
          THE LAW OF THE CASE IS THAT PLAINTIFFS’ CLAIMS ARE TIMELY

          In their motion papers, both Grumman and the Town make extensive reference to the

  earlier proceeding in Nassau County Supreme Court, where the original Plaintiffs in this action

  requested leave to file late notices of claim against the Town, raising the same allegations and

  seeking the same relief as here. See Romano et al. v. Town of Oyster Bay, No. 601158/2017

  (Sup. Ct. Nassau Cty.) The court initially denied the petition, but, upon re-argument, granted it

  and allowed the filing of the notices of claim. See Short Form Order, entered September 12,

  2017, attached hereto as Exhibit A. By this, time, the Town was already a party to this action.

  Judge Brown’s decision, which dealt directly with the statute of limitations applicable to the

  original Plaintiffs’ claims, is on point and constitutes the law of the case.




                                                    6
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 12 of 30 PageID #: 1625




          "The 'law of the case' doctrine posits that if a court decides a rule of law,

  that decision should continue to govern in subsequent stages of the same case." Sagendorf-Teal

  v. Cty. of Rensselaer, 100 F.3d 270, 277 (2d Cir. 1996). "Law of the case rules have developed to

  maintain consistency and avoid reconsideration of matters once decided during the course of a

  single continuing lawsuit." In re PCH Assocs., 949 F.2d 585, 592 (2d Cir. 1991). "[T]he doctrine

  applies as much to the decisions of a coordinate court in the same case as to a court's

  own decisions." Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988);

  Hatteras Enters. v. Forsythe Cosmetic Grp., Ltd., 2016 U.S. Dist. LEXIS 100352, 2016 WL

  4083386, at 5 (E.D.N.Y. 2016). Indeed, '"the policies supporting the [law of the case] doctrine

  apply with even greater force to transfer decisions than to decisions of substantive law;

  transferee courts that feel entirely free to revisit transfer decisions of a coordinate court threaten

  to send litigants into a vicious circle of litigation."' Id.

          In the notice of claim stage of the proceeding, the Town made the same arguments as

  Defendants make here, namely, that the residents of Bethpage were long on notice of the

  contamination through government and media reports and that, therefore, their claims are time-

  barred. See Town’s Affirmation in Opposition to the motion for reargument, attached as Exhibit

  C hereto, at ¶21. Petitioners’ counsel argued that the applicable standard for claim accrual, set

  out in 42 U.S.C. §9658(a)(4), required knowledge of a concrete injury and its specific cause.

  See Petitioner’s Memorandum of Law in Support of Motion for Leave to Reargue, attached as

  Exhibit B hereto at pp. 5 – 10. See also, Affirmation in Reply, attached as Exhibit D hereto, at

  pp. 5-6 (¶¶24-28). Having carefully considered the above arguments, the court agreed with the

  Petitioners. See Short Form Order, Exhibit A, at pp. 2-4. Judge Brown ruled, inter alia, that: a)

  42 U.S.C. §9658(a)(4) preempts state law accrual rules, if under those rules, accrual would occur



                                                       7
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 13 of 30 PageID #: 1626




  earlier than the date on which the cause of the personal injury was, or reasonably should have

  been, known to be the hazardous substance; b) the above standard applies to petitioners’ claims;

  c) petitioners have provided evidence supporting the date of discovery of the contaminants (and

  the levels thereof) on their respective properties in April 2016; d) petitioners’ November 2016

  Notices of Claim may be served nunc-pro-tunc. The above rulings constitute the law of the case.

             A court faced with the same questions in the same action, should not revisit an earlier

  decision “in the absence of extraordinary circumstances such as where the initial decision was

  clearly erroneous and would work a manifest injustice. Colt Indus. Operating Corp., 486 U.S. at

  817. See also, Chiari v. New York Racing Ass'n, 972 F. Supp. 2d 346, 361-362 (E.D.N.Y. 2013),

  (courts are "understandably reluctant" to reconsider a ruling once made, especially when one

  judge or court is asked to consider the ruling of a different judge." Citing Ali v. Mukasey, 529

  F.3d 478, 490 (2d Cir. 2008).

             Here, there has been no change in the law, no new evidence, and no any clear error that

  would justify a deviation from the law of the case.                     While it is true that, recently, almost 11

  months after the state court issued its decision, the Town filed a motion seeking to reargue and

  reverse it, the decision is currently in full force and has not been overturned 1. Judge Brown’s

  ruling must therefore be applied unequivocally.

             Grumman may argue that the above decision does not apply to them because they were

  not a party to the Notice of Claim proceeding. However, with respect to these defendants, the

  same legal principles and rationale for the decision hold true and should be given their full

  binding force, or, at the very least, highly persuasive weight.                      This is especially true on this

  motion, where the Town essentially adopts Grumman’s arguments, which, in turn, are an

  elaboration on the Town’s own argument in state court.
  1
      Plaintiffs will soon be filing their opposition papers with respect to that motion.

                                                                8
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 14 of 30 PageID #: 1627




                                 POINT III
         ALL FACTUAL ISSUES MUST BE RESOLVED BY THE TRIER OF FACT

      A. Defendants Raise Questions of Fact Inappropriate on Motion to Dismiss

      The adjudication of a statute of limitations defense is highly fact dependent. As such, "[a]

  motion to dismiss is often not the appropriate stage to raise affirmative defenses like the statute

  of limitations." Ortiz v. City of New York, 755 F. Supp. 2d 399, 401 (E.D.N.Y. 2010).

      In this motion, Grumman claims that the Court should examine the April 2016 soil vapor

  sampling results, attached by Plaintiffs in notice of claim proceeding and referenced in the

  Complaint here, and conclude that these results do not support Plaintiffs’ claims of harmful and

  toxic levels of contaminants found on their properties. This conclusion is plainly incorrect. See

  Point IV below. Such a factual inquiry, which will require expert testimony, a consideration of

  applicable contamination standards, and a careful analysis of the different testing results for each

  affected property, is not proper on a motion to dismiss pursuant to Rule 12(b). In addition, these

  external documents may not be reviewed for the truth of the matters asserted. See Hicksville

  Water Dist., 2018 WL 1542670 at 9-10. Grumman attacks the sampling data for their contents,

  not the fact of their existence.

      Moreover, Plaintiffs’ claims do not rely solely on the violation of one or more regulatory

  standards in the referenced testing results. In the aggregate, Plaintiffs allege and will show that

  their medical injuries, fear of cancer, damage and diminution of property values were caused by

  Defendants’ failure to contain the plumes and prevent the pollutants from invading the soil,

  water and air at Plaintiffs’ properties. Exactly when each of those claims accrued is an

  individualized factual inquiry that requires discovery and determinations by the trier of fact.




                                                   9
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 15 of 30 PageID #: 1628




      B. The Applicable Accrual Dates for Plaintiffs’ Claims

      Plaintiffs’ claims fall into two categories: personal injury and property damage.        With

  respect to both, the first prong of the inquiry must be when the injury or damage actually

  occurred, or, in case of a latent injury, when it was discovered. Everything that happened prior

  to that time is irrelevant. The evidence will show that some of the plaintiffs’ personal injuries

  and wrongful death claims occurred within three years of the filing of the complaint in this action

  in September 2016, or subsequently. 2       Determining the exact date with respect to every

  individual plaintiff will require a factual inquiry. With respect to the property damage claims,

  there could be numerous questions of fact relating to when the toxic substances from the

  spreading plume may have reached each plaintiff’s property, when the contamination was

  discovered, when the diminution of value was or reasonably could have been ascertained and

  when stigma damages began to be manifested.          At this point, Defendants have no basis for

  claiming that any of these occurred outside the applicable limitations period.

         Even if, taking an improbable logical leap, the Court was to assume that every plaintiff’s

  injury and every property damage claim occurred more than three years prior to the

  commencement of this action, it would have to proceed to the second stage of inquiry regarding

  the discovery of the injury. The federally required commencement date (“FRCD”) contained in

  42 U.S.C. §9658(B)(4)(a) requires that the injured party know “that the personal injury or

  property damages […] were caused or contributed to by the hazardous substance or pollutant or

  contaminant concerned.”     In Freier v. Westinghouse Elec. Corp., 303 F.3d 176 (2d Cir. 2002),

  the Second Circuit confirmed that 42 U.S.C. §9658(B)(4)(a) preempts state law accrual rules if,


  2
   This includes the wrongful death claims of Patricia Glueckert, whose husband died in 2016 and
  Flo Raucci, whose husband died in 2015. At least several other named plaintiffs also fall into
  this category, including Jennifer Gallante (diagnosed in 2017), Theresa Meade (diagnosed in
  2016), Jackie Lieberman (diagnosed in 2014), and Glen Falino (diagnosed in 2017).
                                                  10
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 16 of 30 PageID #: 1629




  under those rules, accrual would occur earlier than the date on which the cause of the injury was,

  or reasonably should have been, known to be the hazardous substance. As applied to the pre-

  existing New York state rule set forth in CPLR Section 214-c, plaintiff has one year from the

  date of discovery of the cause of the injury to commence a lawsuit or three years from the date of

  discovery of the injury, if longer. This is true even if more than five years have elapsed since

  discovery of the injury. Id. at 210-211.

             In order to determine exactly when the requisite information became available to each

  plaintiff, the Court would have to conduct separate factual inquiries, one for personal injury and

  one for property damage claims. For personal injury claims, it would have to review medical

  information for each plaintiff, information which has not yet been exchanged in discovery, to

  establish the date when each individual was first diagnosed and, therefore, apprised of her

  illness.    Annunziato v. City of New York, 224 A.D.2d 31, 37-38 (2d Dept. 1996) (date of

  diagnosis required for CPLR 214-c analysis). Then, there would be questions about when a link

  was or should have been established between that condition and the Grumman Site. There is no

  question that the April 2016 testing results, obtained just months before the commencement of

  this action, offer some evidence of the property damage by some of the pollutants and the

  resulting health exposure. The testing, however, was limited in scope, and certainly cannot

  reflect the full extent of the presence of hazardous substances or apprise plaintiffs of their

  exposure at other locations such as neighboring properties and the Park.

             For the property damage claims, if Plaintiffs’ proposed accrual date is rejected,

  documentary evidence, depositions, and expert testimony would be necessary to establish other

  accrual dates for each type of physical and financial damage. Any attempt to do so will likely




                                                  11
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 17 of 30 PageID #: 1630




  involve investigations into the known extent of the contamination in various years, the public’s

  knowledge of such contamination, and each specific plaintiff’s knowledge as well.

     C. The “Reasonably Should Have Known” Test Requires Specific Objective
        Knowledge

         Since Defendants cannot allege that each of the Plaintiffs suffered each of the alleged

  injuries and damages or even actually discovered these prior to the limitations period, they are

  left arguing only the last speculative prong of the statute of limitations, that all Plaintiffs

  reasonably should have known the cause of their injury long ago. In this regard, the Freier court

  held that the   FRCD     “focuses on knowledge, acted or imputed, not on suspicion. Mere

  suspicion, whatever its reasonableness, cannot be equated with knowledge.” Id. at 205-206. In

  that case, the existence of numerous government and media reports about contamination at a

  nearby Landfill was deemed to be insufficient to serve as trigger for the claims. Whereas the

  lower court had said that these documents “establish[ed] that a highly publicized controversy

  existed within the local community over whether the Landfill posed a threat to the health and

  safety of those who resided or worked in the vicinity of the Landfill,” the Second Circuit ruled

  that this was not the standard for “reasonably should have known”. In addition, it pointed out

  that the government reports, including the Department of Health study, were either equivocal as

  to whether the Landfill could be causing cancers or contained outright denials of such causation.

  Id.at 208.

         This is also the case in Bethpage. Every DEC report referenced by the Defendants

  contains the assurance that the remedy chosen is protective of public health and the environment

  and that no adverse impacts to health or property are anticipated. For example, the 2013 ROD

  for OU3 (Defendants’ Exhibit 1) specifically advised that “soil vapor intrusion is not a concern

  for off-site buildings” and that “people are not drinking the contaminated groundwater” (p.13).

                                                 12
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 18 of 30 PageID #: 1631




  In the Responsiveness Summaries, in response to the concerns raised by the public and cited by

  the Defendants, the DEC repeatedly assured residents that there is nothing to worry about. Thus,

  the State denied that there could be any contamination of drinking water (p.A-4 Response 5; p.

  A-9, Response 27), stated that there is no expected off-site impact from PCBs (p. A-7, Response

  21), and advised that “[t]his ROD, along with the OU2 groundwater remedy already in place and

  ongoing efforts to optimize the OU2 groundwater remedy as well as the Wellhead Treatment

  Contingency Plant (WHTTCP) will mitigate the impacts of and prevent exposure to the

  contaminated groundwater plume.” The 2003 ROD also stated that, based on DEC and DOH

  evaluations of soil vapor, indoor and outdoor air data collected from the Bethpage High School

  property, there is no likely health risk and no need for regular testing (p. A-8, Response 24). See

  also p. A-13 Response 38, stating that there is no impact on indoor air of residential or school

  buildings located near OU3. With respect to specific questions about cancer risk, the DEC

  reminded residents that cancer is very common (p. A-10, Response 29), that the Department of

  Health Study did not find any increased risk of the most common types of cancer and that higher

  rates of bladder cancer and thyroid cancer also occurred in other areas of Long Island (p. A-9,

  Response 28). The State noted that there will be a future public health assessment for past

  exposures to contaminated groundwater (p.A-11, Response 30). Residents were also assured that

  there is “no potential exposure to site-related contaminants by eating vegetables grown in such a

  backyard garden” [referring to yards located over the OU3 plume] (p. A-14, Response 43).

         Similar assurances of safety were provided in the 2001 ROD for OU-2 (Defendants’

  Exhibit 4). Residents were advised that, based on tests of surface soils in residential areas next

  or near the Grumman Site, growing vegetables and fruit trees on the property “is not a route of

  potential exposure” (p. 46, Response 21).    With respect to the impact on the sale value of the



                                                  13
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 19 of 30 PageID #: 1632




  property, the DEC explained: “Technically speaking, there is no defect in your property. The

  plume, for the sake of argument, may be passing in the groundwater, beneath your house.

  However, there’s no exposure pathway for you to come in contact with the dissolved

  contamination that’s more than fifty feet below in the groundwater.” (p. 46, Response 22). To a

  resident who asked for testing of his property, the reply was, “[t]here is no reason to do that with

  respect to your particular site. The areas around the facility that were thought to have the

  potential to be impacted, for instance, from a surface deposition of contaminants, were tested and

  there was no problem found. The area where you live is too far from the plant site itself to have

  any surface contamination from operations at the facility, and there’s absolutely no way for your

  property to be contaminated by groundwater 100 or 200 or 400 feet below, it’s just not possible.”

          The NYSDOH Study dated January 2013 (Defendants’ Exhibit 5) studied a limited 20-

  block residential area directly adjacent to the Site, not covering Plaintiffs’ properties.        As

  conceded by all parties, the study concluded that there were no statistically significant higher

  incidences of certain types of cancer, which could be specifically linked to the Site. In fact, it

  concluded “[t]he information that was available did not indicate any unusual patterns of cancer in

  the area of the two sites” (at p. 8), and found “no clear relationship between the occurrence of

  cancer or the type of cancer identified and the levels of contaminants found in the homes.” (Id. at

  p. 18.) Thus, this document could, at best, serve to allay any incipient public fears rather than put

  Plaintiffs on notice of a health risk at their residence.

      In Freier (at 210), the court stated:

          In sum, many studies had been done by two State agencies, DOH and DEC.
          There is no evidence that they found the Pfohl Landfill to cause cancers, and the
          record is replete with evidence that the State officials repeatedly assured residents,
          both through the publicized reports and in personal meetings, that there was no
          evidence of such causation. We cannot endorse the proposition that, as a matter of
          law, when reports issued by the responsible public officials stated that there was

                                                     14
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 20 of 30 PageID #: 1633




         no provable link between the cancers and the Landfill, members of the public
         reasonably should have known to the contrary.

         The same exact reasoning applies here. In Collins v. Olin Corp., 2009 U.S. Dist. LEXIS

  5444, 2009 WL 279027 (D. Conn. 2009), defendants also argued that publicity, public meetings

  and communications with the DEC established that plaintiffs should have known that the

  contamination in their neighborhood was caused by defendant, Olin Corp. The court, however,

  rejected that argument, pointing out that, even if the plaintiffs may have had substantial

  suspicions that the contamination in the neighborhood was caused by Olin, and that the

  contamination was likely to extend beyond the tested areas of the Hamden Middle School, public

  parks and rights-of-way, they could not have known that the contamination reached their

  properties until they received the specific test results from the EPA. “At a minimum,” the court

  held, “a material question of fact exists as to whether any plaintiff reasonably would have

  known, rather than merely suspected (prior to receiving the EPA's test results) that they had or

  would suffer harms as a result of Olin's contamination of the neighborhood.” Id. at 21-22.

         When analyzing the FRCD, the court must look not only into when a plaintiff might be

  expected to inquire into the cause of his injury, but also whether such an inquiry would discover

  the nature and the cause of the injury so as to put him on notice of his claim. See O'Connor v.

  Boeing North American, Inc., 311 F.3d 1139, 1150 (9th Cir. 2002).      Here, it would appear that

  any inquiry that Plaintiffs could make of the state agencies in charge of supervising the cleanup

  of the Site would have led them to believe the opposite, that they have no property damage and

  that, if they have any physical injuries, these are not related to the Site.       Certainly, the

  Defendants themselves did not inform Plaintiffs that Grumman’s pollutants caused their injuries,

  and they continue to deny this fact. As shown above, this test is only relevant for the subset of

  individual Plaintiffs and claims where the actual date of injury may be found, after fact-finding,

                                                 15
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 21 of 30 PageID #: 1634




  to be beyond a three-year time limit or any tolled statute of limitations. However, even then, it

  could only lead to the conclusion that no ordinary inquiry would have apprised those plaintiffs of

  their claims.

         Should Plaintiffs have gone ahead and commissioned private environmental testing at

  some earlier date? The courts have clearly answered that question in the negative:

         With respect to the question of whether plaintiffs should have done more, sooner,
         to ascertain the cause of their injury, I also note that in Freier, the Second Circuit
         stated that it did not believe that either Congress or the New York Legislature, in
         making the triggering of the limitations period dependent on when a plaintiff
         "reasonably should have known" of the cause of his injury, or on whether
         scientific or medical knowledge existed that was sufficient to permit that cause to
         be ascertained, "meant to refer to scientific knowledge that would not have been
         available to a plaintiff without the expenditure of huge sums of money to
         commission independent studies," or "to information that was obtainable only
         through the private commissioning of expensive studies." 303 F.3d 176, 2002 WL
         1870450, at *27. Certainly, then, it would be inappropriate as a matter of law to
         find plaintiffs' claims time-barred merely because they did not undertake to go
         beyond what the DEC had done and have their own tests performed to try to
         ascertain sooner the nature, extent and source of the suspected contamination.

  See Lessord v. Gen. Elec. Co., 258 F. Supp. 2d 209, 220 (W.D.N.Y. 2002)

      To sum up this point, Plaintiffs’ claims could not have accrued before the actual occurrence

  of their injuries. They could not have accrued before they discovered their injuries, including

  their specific cause, as required by the FRCD. General concerns, media coverage, or reports

  relating to the Grumman Site did not constitute notice. Plaintiffs were entitled to rely on safety

  assurances from the responsible government agencies. Plaintiffs were not required to conduct

  private environmental investigations.




                                                  16
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 22 of 30 PageID #: 1635




                                   POINT IV
       PLAINTIFFS’ TESTING RESULTS SUPPORT THEIR CLAIMS AND ARE ONLY
                   ONE COMPONENT OF A FACTUAL INQUIRY

     A. Environmental Test Results (Defendants’ Exhibit 8) Present Fact Issues

         Defendants devote several sections of their argument to parsing and attacking the content

  and meaning of certain environmental testing data produced by Plaintiffs (Exhibit 8). In doing

  so, they even take a selective portion of the data, without any context, and attempt to draw

  misleading and incorrect conclusions, which they present in their self-created chart, Exhibit 9.

  As stated above, Exhibit 9 is not admissible in the context of a motion to dismiss and should be

  disregarded. With respect to Exhibit 8, the Court should recognize it for what it is, a compilation

  of highly technical scientific sampling data that requires, by its nature, expert analysis and

  testimony for a full understanding of its import. For purposes of this motion, the only proper use

  of these testing data is to note the date when it was received, April 11, 2016, found in the top

  right hand corner of each page. This date or sometime after it, is the earliest possible date when

  the proposed class representatives could have obtained concrete information about the presence

  of toxic substances in the soil vapor at their properties. All other questions which Defendants

  attempt to raise and which go to the content and meaning of these documents must await an

  inquiry by the fact finder and cannot form the basis of any legal conclusions.

     B. The Test Results Show Numerous Exceedances of Applicable Standards

     Only as an alternative argument and to show the factual flaws in Defendants’ allegations, a

  cursory review of Exhibit 8 data will show that, at each of the properties tested, multiple

  hazardous volatile organic compounds were found present at levels which are above federal or

  state regulatory limits. These high levels are flagged in the column called “Result”. Looking at




                                                  17
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 23 of 30 PageID #: 1636




  that column for each of the tested properties, one can count that the number of hazardous volatile

  organic substances found at abnormally high levels is as follows, for each address:

  3 Kay Avenue – 23;         159 11th Street -23;    40 Martin Road -24; 15 N. Robert Damm – 15;

  8 Hoover Lane – 25;        7 Ceil Place -26;      19 Virginia Lane – 10;   17 Keats Court – 15

         The properties listed above include all of the addresses of each of the proposed class

  representatives. Of the various chemical substances found to be present at elevated levels, many

  are also found at or emanating from the Site. Defendants cannot deny this, but if they choose to

  do so in the future, an examination of the relevant reports and data will corroborate this fact at

  the appropriate stage of the litigation. The only relevant and salient point made here is that the

  test results did and do show a plausible connection between Defendants’ activities and the

  contamination of Plaintiffs’ properties.

         In addition to raising various technical questions of fact, Defendants’ point that certain

  chemical substances included in Exhibit 8 resulted in a finding of ND, meaning non-detect, is

  irrelevant to the legal questions in this case. A regulatory standard may be helpful in determining

  whether an injury has occurred, but it does not set a bar below which an injury cannot have

  occurred. See Suffolk County Water Auth. v Dow Chem. Co., 121 A.D.3d 50, 56 (2d Dept.

  2014). Plaintiffs’ claims are broad and encompass various physical and psychological injuries,

  some of which may have been caused by levels of contaminants and types of exposure that were

  below or different from those reflected in a particular soil vapor test.

     C. The List of Pollutants is Not Limited to Those Shown in Exhibit 8

     The Second Amended Complaint expressly alleges that Grumman used at the Site and

  improperly disposed of numerous “toxic contaminants and manufacturing byproducts such as

  arsenic, cadmium, chromium, lead, mercury, polychlorinated biphenyls (“PCBs”), metals, and



                                                    18
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 24 of 30 PageID #: 1637




  volatile organic compounds” (¶3), as well as radioactive materials (¶39) and waste oil (¶51-52).

  Plaintiffs further allege that the Town of Oyster Bay, which was also identified as a responsible

  party due the extensive contamination at the Park, had to remove 175,000 cubic yards of soil

  contaminated    with    the   chlorinated   solvents,   PCBs,     metals   and    Freon    compounds

  dichlorodifloromethane (R-12) and chlorodifloromethane (R-21) (SAC ¶65).                  None of the

  Defendants deny these allegations.

         At this early stage of the litigation, it is impossible to assess which of the above toxic

  substances affected each individual Plaintiff and via what exposure pathway. In saying this,

  Plaintiffs are not claiming that it is necessary for a plaintiff to know the identity of each

  defendant's specific contaminants that damaged the property before the statute of limitations

  begins to run." Seneca Meadows, Inc. v. ECI Liquidating, Inc., 983 F. Supp. 360, 364 (W.D.N.Y.

  1997). On the other hand, the court in Gen. Elec. Co., 258 F. Supp. at 219, warned that

  “Plaintiffs in toxic tort cases, then, should not be encouraged to take a shotgun approach and sue

  everyone who might be liable, before they have an evidentiary basis for asserting a claim.”         The

  kind and quantity of testing that may be necessary to establish an accrual date for the various

  categories of contaminants is in itself a question of fact.

     D. The Two-Injury Rule

         As the facts in this case are developed, it may become evident that, for certain plaintiffs,

  the two-injury rule applies. This rule states that "where the statute of limitations has run on one

  exposure-related medical problem, a later medical problem that is separate and distinct is still

  actionable. Under the two-injury rule, diseases that share a common cause may nonetheless be

  held separate and distinct where their biological manifestations are different and where the

  presence of one is not necessarily a predicate for the other's development. Golod v. La Roche,



                                                    19
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 25 of 30 PageID #: 1638




  964 F.Supp. 841, 850-851 (S.D.N.Y. 1997); Conforti v. County of Nassau, 41 Misc. 3d 1236(A)

  (Sup. Ct. Nassau Cty., 2013) (internal quotations and citations omitted).

          As applicable here, some of the Plaintiffs may have been diagnosed with one illness at an

  earlier date and another condition at a later date, the latter being within the statute of limitations.

  Furthermore, since we are dealing with a situation of continuing exposure, latent diseases, and

  long term impacts, certain Plaintiffs have and/or will develop new or additional injuries during

  the course of this litigation. Although the pleadings do not and cannot go into this level of detail,

  medical records obtained in discovery will show such facts. With respect to property damage

  claims, since the contaminant plumes continue to flow and spread, changing in depth, potency

  and chemical composition, it is possible that new damages have and will accrue. For this

  additional reason, it is premature to discount as time-barred, the claims of any plaintiff or

  putative class member.



                                       POINT V
                        NON-RESIDENT PLAINTIFFS’ CLAIMS ARE TIMELY

      A. Class-Action Tolls the Claims of All Plaintiffs

          The non-resident Plaintiffs, specifically Maryann Herbert, Christina Andrews-Sales,

  Christopher Cagna, Jackie Lieberman, Catherine Lewonka, Eugene Connolly, Viviane

  Blickensderfer, Dana Blickensderfer, Glenn Falino, Marcia Falino and Michael Falino, were

  added to the class action with the filing of the Second Amended Complaint in May 2018. These

  are people who do not currently reside in the Bethpage area, but did so during the relevant

  periods and were exposed to Grumman’s contamination. SAC ¶¶154-177. Except for the

  property damage claims, their claims for relief are the same as those of the other plaintiffs. The




                                                    20
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 26 of 30 PageID #: 1639




  factual basis for their claims, the chemicals from the Site caused or contributed to their injuries,

  is also the same.

         It is well-established that a federal statute of limitations is tolled while a putative class

  action is pending. See American Pipe & Construction Co. v. Utah, 414 U.S. 538, 94 S. Ct. 756,

  38 L. Ed. 2d 713 (1974). In other words, when a named plaintiff files a class action, the statute of

  limitations period is tolled for the individual claims of each of the other class members. That

  tolling extends until “class action status is denied.” Id.; Giovanniello v. ALM Media, LLC, 726

  F.3d 106, 116 (2d. Cir. 2013). The Second Circuit has recognized class-action tolling pursuant

  to New York law. See, e.g., Cullen v. Margiotta, 811 F.2d 698, 721 (2d Cir. 1987).

         The non-resident plaintiffs belong to each of the putative subclasses represented by the

  original class representatives, except for the property damage class. Thus, their claims were

  tolled in September 2016, when the class action was initially filed, and remain timely today.


     B. The Relation Back Rule Applies

         Fed. R. Civ. P. 15 (c) provides for the relation back of an amended pleading to the date of

  the original pleading when:

          2. the claim or defense asserted in the amended pleading arose out of the conduct,
  transaction, or occurrence set forth or attempted to be set forth in the original pleading

         Although Rule 15(c) refers only to an amendment "changing the party," it has been held

  by courts and commentators that said provision also allows for the addition of parties, provided

  that the requisite notice has been given and the identity or similarity of interests is shown. Junior

  Gallery, Ltd. v. Neptune Orient Line, Ltd., 1997 U.S. Dist. LEXIS 499, 1997 WL 26293, at 6

  (S.D.N.Y. 1997); Andujar v. Rogowski, 113 F.R.D. 151, 154-155 (S.D.N.Y. 1986). "Allowing

  an amendment to relate back under Rule 15 (c) is proper 'when the status of the original plaintiff



                                                    21
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 27 of 30 PageID #: 1640




  and a liberal reading of the complaint apprise defendant of the existence of additional plaintiffs

  existence and claims,' or 'if the defendant has had actual notice that additional parties might

  assert claims arising out of the transaction or occurrence at issue." Sokolski v. Trans Union

  Corporation, 178 F.R.D. 393, 398 (E.D.N.Y. 1998) (quoting from Andujar, supra, 113 F.R.D. at

  158).


            In Andujar, the court cited the 1966 amendments to Rule 15 in holding that "if the

  prerequisites prescribed in Rule 15(c) have been met, the addition of a party under Rule 21

  should relate back and prevent the successful interposition of a statute of limitations defense." Id.

  at 155.


            The action here was instituted as a class action on behalf of the named Plaintiffs and “all

  others similarly situated.” SAC caption. The pleading plainly states: “Plaintiffs and the Class

  are all individuals who are and/or were residents and/or property owners of/in the Bethpage area

  of Nassau County, New York.” SAC ¶1. Extensive sections of the complaint (¶¶178-181, 253-

  281) refer to class claims and/or common allegations.       All of these clearly put Defendants on

  notice that there may be, and in fact are, additional plaintiffs and claims. These claims

  indisputably arise from the same conduct of the Defendants, namely, their disposal of and failure

  to remediate hazardous substances at emanating from the Site. The Defendants have been on

  notice of these claims from the beginning of this action.


            Defendants claim that the plaintiffs who were added by the amendment should be subject

  to a separate inquiry with respect to the statute of limitations. Both the class action tolling rule

  and the relation back rule belie this argument.




                                                     22
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 28 of 30 PageID #: 1641




                                 POINT VI
        RESPONDING TO TOWN OF OYSTER BAY’S MEMORANDUM IN SUPPORT

         The Town of Oyster Bay did not file a separate motion or cross motion to dismiss the

  SAC. It merely filed a brief in support of Grumman’s motion, which essentially adopts the

  arguments made therein.     Thus, to the extent that the Court grants any relief to Grumman, such

  relief should not be extended to the Town.

         With respect to the timeliness of Plaintiffs’ claims against the Town, Point II above

  already addresses the fact that the law of the case, as set forth in the September 12, 2017 Short

  Form Order (Exhibit A hereto, also attached as Exhibit B to the Town’s papers) is that the claims

  are timely. The proceeding for leave to file late notices of claim was between the Plaintiffs and

  the Town. Plaintiffs’ claims were based on the same operative facts and sought the same relief.

  Moreover, the Town’s argument, as Grumman’s here, was that public records and media

  coverage should have alerted petitioners to their claims and triggered the statute of limitations.

  For that reason alone, the Court should allow all claims against the Town to move forward.

         Plaintiffs’ other arguments in opposition to the Grumman’s motion also apply equally

  with respect to co-defendant, Town. The Town’s attempts to portray itself as an innocent owner,

  despite over five and a half decades during which it has owned the Park and allowed the

  contaminant plume from it to migrate and spread (SAC ¶¶59-67), are both unavailing and

  irrelevant. As per this Court’s Order dated June 29, 2018, the only legal issue addressed by this

  motion is whether the claims are time-barred. As shown above, they are not.

         The only public document contained in the motion which directly addresses the

  contamination in the Park is the 2013 ROD for OU-3. (Grumman’s Ex. 1). It describes a

  remedial remedy for the on-Site contamination in the Park and a proposal to treat one hotspot in

  the OU-3 plume. Id. at p.1. Nothing in this document could have advised Plaintiffs that their

                                                   23
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 29 of 30 PageID #: 1642




  own homes, which are at some distance from the Site, had been impacted or that their health was

  in jeopardy. In fact, as shown the numerous responses cited above (Point III-C), local residents

  were assured that they were not being exposed to harmful chemicals in any fashion and that there

  was no increased cancer risk attributable to the Site. Thus, neither this nor any other document

  presented by Defendants could have triggered the running of the statute on the claims against the

  Town.

                                         CONCLUSION

          A pervasive theme in opinions applying the FRCD is that, in the absence of actual

  knowledge, determining when a plaintiff reasonably should have known of his or her injury and

  its cause is often a fact-intensive matter which courts are ill-equipped to resolve on summary

  judgment. Courts profess unwillingness to invade the purview of the jury and resolve conflicting

  inferences as to when a plaintiff reasonably should have known of the existence and cause of

  injury, electing instead to leave these fact-bound questions for the jury at trial. See, Lessord v.

  GE, supra.

          The above principle, though expressed in a case involving a summary judgment motion,

  is all the more persuasive here, where the standard on a motion to dismiss is even more favorable

  to the non- moving party. Plaintiffs have filed a detailed Second Amended Complaint that

  presents claims that are plausible on their face. Accepting all facts therein as true, the Court

  should conclude that both the personal injury and property damage claims are timely or, at a

  minimum, that there are multiple questions of fact that make it impossible to rule, at this early

  stage, when each of the claims accrued.

          For the reasons stated herein, the Court should deny Defendants’ motion and grant such

  other and further relief as it may deem proper and just.



                                                    24
Case 2:16-cv-05760-GRB-ARL Document 61 Filed 10/05/18 Page 30 of 30 PageID #: 1643




  Dated: September 14, 2018
         Melville, New York

                                         NAPOLI SHKOLNIK PLLC
                                         Attorneys for Plaintiffs and the Proposed Class




                                         By: ______________________
                                         Lilia Factor, Esq.
                                         360 Lexington Ave., 11th Floor
                                         New York, NY, 10017
                                         Tel: (212) 397-1000
                                         lfactor@napolilaw.com



      TO: Jessica Kaufman, Esq.
          MORRISON & FOERSTER LLP
          250 West 55th Street
          New York, NY 10019
          jkaufman@mofo.com

          Peter F. Tamigi, Esq.
          MILBER MAKRIS PLOUSADIS & SEIDEN, LLP
          1000 Woodbury Rd., Suite 402
          Woodbury, NY 11797
          ptamigi@milbermakris.com




                                        25
